—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Unemployment Insurance Appeal Board reopened its prior decision for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm, v Sitkin (79 Civ 5899). Having found no substantial violations of procedural safeguards, the Board adhered to its original decision disqualifying claimant from receiving unemployment insurance benefits. Because claimant does not now allege any procedural errors, the Board’s decision must be upheld. In any event, the record does not support claimant’s contention that she was fired from her job. In fact, her employer testified that claimant would have still worked for him as he was satisfied with her work and her leaving caused him problems because it was at a very busy time. The fact that claimant gave a different version of how her employment ended merely presented a question of credibility which was within the sole province of the Board to resolve (see, Matter of Baker [Hart-nett], 147 AD2d 790, appeal dismissed 74 AD2d 714).
Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.